Ray, J.—This
action was commenced in the St. Louis circuit court, where the defendant had judgment, from which the plaintiff* appealed to the St. Louis court of appeals, where the judgment of the circuit court was reversed and the cause remanded, from which last judgment the defendant has appealed to this court. The case is reported in 9 Mo. App. 424, where the opinion appears in full. We have examined that opinion, with its reasoning and authorities, and believe it to be a correct and just application of the law to the facts of the case. We have also considered the arguments and briefs of counsel made and filed in this court, but fail to find therein any sufficient reason to depart from the rulings of the court of appeals. Its judgment reversing that of the circuit court and remanding the cause, ii, therefore, affirmed.
All concur, except Ilouen, C. J., abscid